         Case 1:19-cr-00126-AKH Document 58 Filed 04/30/20 Page 1 of 1




                                                       April 30, 2020

 BY ECF

 The Honorable Alvin K. Hellerstein
                                                         So ordered.
 Southern District of New York
 500 Pearl Street                                        /s/ Alvin K. Hellerstein
 New York, NY 10007                                      4/30/2020

       Re:    United States v. George Guldi
              19 Cr. 126 (ALH)

 Dear Judge Hellerstein:

        We thank the Court for allowing Mr. Guldi to travel for work. We write to
 respectfully request that the Court amend its most recent order requiring Mr. Guldi
 to “notify his PTO, and provide itineraries, three days prior to each trip to include
 the additional clause: “or within one hour of receipt of job confirmation when that
 confirmation is received less than three days prior to commencement of traveling.
 Mr. Guldi and his pretrial officer collaborated on this language and both agree it is
 acceptable.

        This change is needed because the Court s order would severely limit Mr.
 Guldi s ability to successfully bid on jobs that need immediate pickup and delivery,
 which is the hallmark of the short-distance trucking he hopes to do. The source of the
 work for this industry is for the carriers to bid for loads on a piece work basis, using
 online portals such as uship.com. Mr. Guldi has learned that virtually all loads
 offered require shipping shortly after bid acceptance. As such, we respectfully
 request the above modification. If Mr. Guldi receives a job, he will immediately email
 his pretrial officer with his itinerary. His pretrial officer will therefore know where
 Mr. Guldi is at all times.

       Thank you for your consideration.

                                                Respectfully submitted,

                                                 /s/
                                                Ian Marcus Amelkin
                                                Assistant Federal Defender
                                                (212) 417-8733


cc:   AUSAs Matthew Hellman, Esq. & Danielle Kudla, Esq.
